Exhibit 10.16.5

Form of Stock Option Agreement

(Senior Officer Residing in the United Kingdom)

In Connection with the 2007 Incentive Award Plan

Name of Optionee:

Number of Options, each one for one share of Coca-Cola Enterprises Inc. common
stock:

Grant Date:

Option Exercise Price:

Conditions for Vesting:

The terms and conditions applicable to the grant of stock options made by
Coca-Cola Enterprises Inc. (the “Company”) to employees in the United Kingdom on
this Grant Date, are described below. This grant was made under the Coca-Cola
Enterprises Inc. 2007 Incentive Award Plan (the “Plan”), the terms of which are
incorporated into this document. All capitalized terms in this agreement (the
“Agreement”) shall have the meaning assigned to them in this Agreement or in the
Plan.

 

1. Duration of Options. Unless an earlier expiration date applies as a result of
your termination of employment, the Options granted on this Grant Date expire on
[insert a date 10 years from the Grant Date].

 

2. Exercise of Options After Termination. Your unvested Options will be
forfeited if your employment terminates before they vest. Any Options that
become vested due to your termination or that are vested at the time of your
termination of employment may be exercised only up to the earliest of [insert a
date 10 years from the Grant Date], or

 

  a. 36 months after your termination because of death, Disability, redundancy
(within the meaning of the Employment Rights Act 1996) or termination of
employment with the Company or an Affiliated Company on or after the Compulsory
Retirement Age, to the extent permitted under local law

 

  b. The remaining term of the Option after your involuntary termination of
employment by the Company or an Affiliated Company without Cause within 24
months of a Change in Control of the Company

 

  c. 6 months after your termination for any other reason.

 

3. Definitions. For purposes of this grant, the following definitions apply:

 

  a. An “Affiliated Company” includes The Coca-Cola Company and any company of
which the Company or The Coca-Cola Company owns at least 20% of the voting stock
or capital if the Company agrees to this subsequent employment.

 

  b. “Cause” means (i) willful or gross misconduct by the optionee that is
materially detrimental to the Company or an Affiliated Company or (ii) acts of
personal dishonesty or fraud toward the Company or an Affiliated Company.

 

  c. “Compulsory Retirement Age” means age 65, or such other age, when an
employee of an Affiliated Company in the UK shall be required to retire from
employment, in the absence of a request to work beyond such age that is approved
by such Affiliated Company.



--------------------------------------------------------------------------------

  d. “Disability” means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantially gainful activity,
which condition, in the opinion of a physician approved of by the Company, is
expected to have a duration of not less than one year.

 

4. Exercise of Options. You may exercise your vested Options by following the
procedures established from time to time by the Company.

 

5. Nontransferability of Options. Notwithstanding the terms of the Plan to the
contrary, Options granted herein may not be transferred except to your heirs
upon your death.

 

6. Nature of Grant. In accepting the grant, you are acknowledging that:

 

  a. the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

 

  b. the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted
repeatedly in the past;

 

  c. all decisions with respect to this Option and future stock option grants,
if any, will be at the sole discretion of the Company and the Options are not an
employment condition for any purpose including, but not limited to, for purposes
of any legislation adopted to implement EU Directive 2000/78/EC of November 27,
2000;

 

  d. your participation in the Plan is voluntary;

 

  e. your participation in the Plan shall not create a right to further
employment with your employer and shall not interfere with the ability of your
employer to terminate your employment relationship at any time with or without
Cause;

 

  f. the Options and the shares of Stock subject to the Options are not intended
to replace any pension rights or compensation;

 

  g. the Options and the shares of Stock subject to the Options are an
extraordinary item that do not constitute compensation of any kind for services
of any kind rendered to the Company, an Affiliated Company or to your employer,
and which are outside the scope of your employment contract, if any;

 

  h. the Options are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, dismissal, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or your employer;

 

  i. neither the Option grant nor any provision of this Agreement, the Plan or
the policies adopted pursuant to the Plan confer upon you any right with respect
to employment or continuation of current employment with the Company, your
employer or any Affiliated Company;

 

  j. the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;

 

  k. if the underlying shares of Stock do not increase in value, the Options
will have no value;

 

  l. if you exercise your Options and obtain shares of Stock, the value of those
shares of Stock acquired upon exercise may increase or decrease in value, even
below the exercise price;

 

2



--------------------------------------------------------------------------------

  m. in consideration of the grant of the Options, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Options resulting
from termination of your employment by the Company or your employer (for any
reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and your employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then you shall be deemed irrevocably to
have waived your entitlement to pursue such claim; and

 

  n. in the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive stock options and vest in the Options
under the Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
termination of employment (whether or not in breach of local labor laws), your
right to exercise the Options after termination of employment, if any, will be
measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law; the Board/Committee
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of your Options.

 

7. Responsibility for Taxes. You acknowledge that, regardless of any action the
Company or your employer takes with respect to any or all income tax, Primary or
Secondary Class 1 National Insurance Contributions, payroll tax or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and may
exceed the amount actually withheld by the Company or your employer. You further
acknowledge that the Company and/or your employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Options, including the grant, vesting or exercise of the
Options, the subsequent sale of shares of Stock acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Options to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result. Further, if you become subject to tax in more than
one jurisdiction between the date of grant and the date of any relevant taxable
event, you acknowledge that the Company and/or your employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to any relevant tax withholding event, you will pay or make adequate
arrangements satisfactory to the Company and/or your employer to satisfy all
Tax-Related Items obligations of the Company and/or your employer. In this
regard, you authorize the Company and/or your employer to withhold all
applicable Tax-Related Items legally payable by you from your wages or other
cash compensation paid to you by the Company and/or your employer.
Alternatively, or in addition, the Company or your employer may (i) withhold
from proceeds of the sale of shares of Stock acquired upon exercise of the
Options either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization), and/or
(ii) withhold in shares of Stock to be issued upon exercise of the Options. To
avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Tax-Related Items
obligation is satisfied by reducing the number of shares of Stock issuable upon
exercise of the Options, you are deemed to have been issued the full number of
shares subject to the Options, notwithstanding that a number of the shares is
held back solely for the purpose of paying the Tax-Related Items. Finally, you
will pay to the Company or your employer any amount of Tax-Related Items that
the Company or your employer may be required to withhold as a result of your
participation in the Plan or your purchase of shares of Stock that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to deliver the shares of Stock or the proceeds of the sale
of shares to you if you fail to comply with your obligations in connection with
the Tax-Related Items.

 

8.

United Kingdom Tax Acknowledgment. You agree that if you do not pay or your
employer or the Company does not withhold from you the full amount of
Tax-Related Items that you owe due to the exercise of the Options, or the
release or assignment of the Options for consideration, or the receipt of any
other benefit in connection with the Options (the “Taxable Event”) within 90
days after the Taxable Event, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, then
the amount that should have been withheld shall constitute a loan owed by you to
your employer, effective 90 days after the Taxable Event. You agree that the
loan will bear interest at the official rate of HM Revenue and Customs and will
be immediately due and repayable by you, and the Company and/or your employer
may recover it at any time

 

3



--------------------------------------------------------------------------------

 

thereafter by withholding the funds from salary, bonus or any other funds due to
you by your employer, by withholding in shares of Stock issued upon exercise of
the Options or from the cash proceeds from the sale of such shares or by
demanding cash or a cheque from you.

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that you are an officer or executive director and
Tax-Related Items are not collected from or paid by you within 90 days of the
Taxable Event, the amount of any uncollected Tax-Related Items may constitute a
benefit to you on which additional income tax and national insurance
contributions may be payable. You acknowledge that the Company or your employer
may recover any such additional income tax and national insurance contributions
at any time thereafter by any of the means referred to above in Section 9 above.

 

9. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal
data, as described in this Agreement, by and among, as applicable, your
employer, the Company, its Subsidiaries and its Affiliated Companies for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, residency status, any
shares of Stock or directorships held in the Company, details of all Options or
any other entitlement to shares of Stock granted, canceled, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country, or elsewhere,
(including outside the European Economic Area), and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Stock
acquired upon exercise of the Option. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consent herein, in any
case without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

 

10. Governing Law. The Option grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Georgia, U.S.A.,
(excluding Georgia’s conflict of laws provision). For purposes of litigating any
dispute that arises under this grant or the Agreement, the parties hereby submit
to and consent to the jurisdiction of the State of Georgia, and agree that such
litigation shall be conducted in the courts of Cobb County, Georgia, or the
federal courts for the United States for the Northern District of Georgia, and
no other courts, where this grant is made and/or to be performed.

 

11. Deemed Acceptance of Grant. This document is a summary of your grant under
the Coca-Cola Enterprises Inc. 2007 Incentive Award Plan, the terms of which are
incorporated by reference into this document. There is no need to acknowledge
your acceptance of this grant of Options, as you will be deemed to have accepted
the grant and the terms and conditions of the Plan and this document unless you
notify the Company otherwise in writing.

 

12. Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.

 

4



--------------------------------------------------------------------------------

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

14. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.

 

15. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Options and on any
shares of Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

 

16. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.

 

17. Plan Administration. The Plan is administered by a Committee of the
Company’s Board of Directors, whose function is to ensure the Plan is managed
according to its respective terms and conditions, as well as the terms of this
grant. To the extent any provision of this grant is inconsistent with or in
conflict with the any provision of the Plan, the Plan shall govern. A request
for a copy of the Plan and any questions pertaining to the Plan should be
directed to:

COCA-COLA ENTERPRISES INC.

STOCK PLAN ADMINISTRATOR

P.O. BOX 723040

USA, ATLANTA, GA 31139-0040

770-989-3000

 

5